[Cite as Cleveland Mun. School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 2020-Ohio-5427.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CLEVELAND MUNICIPAL SCHOOL                             :
DISTRICT BOARD OF EDUCATION,

                Plaintiff-Appellant,                   :
                                                                            No. 109028
                v.                                     :

CUYAHOGA COUNTY BOARD OF                               :
REVISION, ET AL.,

                Defendants-Appellees.                  :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: November 25, 2020


                     Administrative Appeal from the Board of Tax Appeals
                                     Case No. 2017-2157


                                            Appearances:

                Brindza, McIntyre & Seed, L.L.P., Robert A. Brindza,
                Daniel McIntyre, David H. Seed, David A. Rose, and
                Laura C. Griffis, for appellant.


ANITA LASTER MAYS, J.:

                   Cleveland Municipal School District Board of Education (“BOE”)

appeals the decision of the Ohio Board of Tax Appeals (“BTA”) that affirmed the

decision of the Cuyahoga County Board of Revision (“BOR”). The agencies refused

to adopt the school board’s tax year 2016 valuation of four parcels transferred to
East 55th Street I L.L.C. (“East I”) and East 55th Street II L.L.C. (“East II”) (East I

and East II sometimes referred collectively as “East L.L.C.”) in July 2016. Appellees

have not filed a brief in this case.

               We affirm the BTA’s decision.

I.     Background

               The subject property consists of four commercial industrial parcels

identified as: (1) 123-08-004, 2700 East 55 Street; (2) 123-09-117, 2717 East 51

Street; (3) 123-09-003, 2721 East 51 Street; and (4) and 123-09-078, East 53 Street

(no listed street address). The property is located in Cleveland, Ohio, near Interstate

480 and contains a 113,431 square-foot industrial and warehouse building known as

the Ohio Farmers Building that was constructed on the property in 1971 and

renovated in 1994. BOE states the property was sold in July 2016 for $3,185,000.

The 2016 fair market value of the property for Cuyahoga County’s 2016 fiscal tax

year is listed at $1,123,000.

               On March 31, 2017, BOE filed a complaint with BOR to request a

property valuation increase for the 2016 tax year to $3,185,000. Appellees did not

file countercomplaints or appear at the hearing.

               The BOE contends that an arms-length transaction occurred to

transfer title to the property without disclosure of the true sale price of the property

to avoid an increase in property taxes and payment of the conveyance fee to the

county. A limited warranty deed recorded July 6, 2016, conveyed an undivided 50

percent interest in the property from Gelb Instruments, L.L.C. to East II. The deed
was executed by Ellen Lorie Gelb, Trustee of the Ellen Lorie Gelb Living Trust

Agreement dated August 25, 2000, as sole member of the limited liability company.

A second limited warranty deed filed immediately thereafter conveyed the

remaining 50 percent from Eliot Gelb Realty, L.L.C. to East 55th Street I L.L.C. The

deed is executed by Eliot Gelb, Trustee under the Eliot S. Gelb Trust Agreement

dated September 13, 1991, as sole member of the limited liability company.

              Through a public records request directed to the Cuyahoga County

Department of Development, BOE secured a copy of a summary “Buyer’s

Statement” that lists HEC Properties, L.L.C. (“HEC”) as buyer and First American

Exchange L.L.C. (“First American”) as a qualified intermediary for the Gelb

companies. James Romano (“Romano”) signed the statement on behalf of HEC.

The listed purchase price is $3,185,000 for property identified as “2700 East 55th

Street.” The signature lines for the Gelb parties, First American, and for the title

agency that issued the statement are not executed. The county’s response advised

BOE that the county did not have a copy of the purchase agreement.

              BOE also proffered Resolution No. R2016-0013 of the Cuyahoga

County Council “authorizing an Economic Development Fund Accelerated Growth

Loan in the amount not-to-exceed $1.5 million to HEC for the benefit of a project

located at 2700 East 55th Street.” The loan facilitates implementation of a project

expected to retain 130 existing jobs and create an additional 50 jobs. BOE also

produced a copy of the mortgage deed issued by the county to East I and East II in
an amount not to exceed $1.5 million. HEC signed as the sole member of East I and

East II.

               Additional exhibits include a series of ordinances issued by the city of

Cleveland for the sale of city-owned vacant lots and articles by Scene Magazine and

Crain’s Cleveland Business (“Crain’s”). The exhibits disclose that Romano is the

chief financial officer of Hillcrest Food Service (“Hillcrest”) and that HEC is the real

estate holding company for Hillcrest. Hillcrest purchased the property to create a

193,000 square foot distribution center as part of a $7.9 million community

development expansion project. According to Crain’s, the city of Cleveland also

granted a 10-year 60 percent tax abatement for the project.

               On October 19, 2017, the BOR determined that there would be no

change to the valuation. On November 16, 2017, BOE appealed to the BTA.

Appellees did not participate.

               On August 20, 2019, based on the record and the evidence presented

by BOE, BTA concluded that BOE appellant failed to introduce credible evidence

supporting its position:

      As discussed above, when “the record clearly indicates that the transfer
      of membership interest was done solely to transfer title to the subject
      property, this board has found that such a transaction constitutes the
      sale of the underlying real property for real property valuation
      purposes.” 30050 Chagrin, supra. However, in this case, there is no
      credible evidence that the sale of membership in East was solely a sale
      of real property. The facts are similar to cases wherein we have held
      that no “sale” of real property occurred. Moreover, the record lacks
      credible evidence (such as testimony by an owner), that the transfer
      was only for the sale of real property. See 30050 Chagrin, supra. The
      record also lacks financial documents for East or an appraisal of the
      subject, which could be used to assist in confirming the transfer price
      was at market. Because the BOE has not met its burden, we see no
      reason to deviate from the auditor’s values as retained by the BOR.

Decision and Order, p. 4 (Aug. 20, 2019).

              BOE appeals.

II.   Assignments of error:

              Appellant states the Decision and Order of the Board of Tax Appeals

is unlawful and erroneous in the following respects, quoting verbatim:

      1.    The decision of the Board of Tax Appeals’ failed to properly
            adjust the true value of the subject property to reflect the
            evidence provided by the School Board.

      2.    The Board of Tax Appeals’ abused its discretion in rejecting the
            July 6, 2016, sale of the property as evidence of the value of the
            property.

      3.    The Board of Tax Appeals’ determination of true value was
            against the manifest weight of the evidence.

      4.    The decision of the Board of Tax Appeals is not reasonable and
            lawful.

      5.    The Board of Tax Appeals’ erred in determining that the School
            Board failed to satisfy its assigned burden of proof.

      6.    The Board of Tax Appeals’ abused its discretion as the evidence
            demonstrated that the transfer of membership interest
            described in the sale and purchase agreement was done solely for
            the purpose of transferring title to the property.

      7.    The Board of Tax Appeals’ abused its discretion as the
            documents and testimony demonstrate that this was a sale of
            real property and not a membership transfer.

      8.    The Board of Tax Appeals’ abused its discretion in failing to
            follow this Court’s decision in Orange City School Bd. of Edn. v.
            Cuyahoga Cty. Bd. of Revision, 2019-Ohio-634, 2019, Ohio App.
            LEXIS 663, affirmed Orange City Schools Bd. of Edn. v.
            Cuyahoga Cty. Bd. of Revision, 2020-0hio-710, 2020 Ohio
             LEXIS 576, 2020 WL 1042180 (“hereinafter “30050 Chagrin
             Boulevard, L.L.C.”)

       9.    The Board of Tax Appeals’ abused its discretion in determining
             that the record lacks specific evidence of the transaction to make
             clear the newly formed entity’s sole purpose was to facilitate the
             transfer of real property only.

       10.   The Board of Tax Appeals’ abused its discretion in finding there
             was no credible evidence that the sale of membership was solely
             a sale of real property.

       11.   The Board of Tax Appeals’ abused its discretion in finding that
             the record lacks credible evidence that the transfer was only for
             the sale of real property.

III.   Preliminary Matters

               As a preliminary matter, we note that appellees failed to participate

in the proceedings before the BTA and BOR as well as to file appellate briefs before

this court. The BOR rendered its decision on the “notice of appeal, statutory

transcript certified by the fiscal officer, this board’s hearing record, and the BOE’s

exhibits.” Decision and Order, p. 1 (Aug. 20, 2019).

              Where deemed a failure to file, “this ‘court may accept the appellant’s

statement of the facts and issues as correct and reverse judgment if appellant’s brief

reasonably appears to sustain such an action.’” Smallwood v. Shiflet, 8th Dist.

Cuyahoga No. 103853, 2016-Ohio-7887, ¶ 8, fn. 1, quoting App.R. 18(C). “App.R.

18(C) does not impose a form of appellate default judgment where the court of

appeals can reverse solely because the appellee failed to file a brief.” In re S.M.T.,

8th Dist. Cuyahoga No. 97181, 2012-Ohio-1745, ¶ 3. “Reversal is warranted only if

the arguments in the appellant’s brief reasonably appear to support a reversal.” Id.
IV.    Discussion

       A.     Failure to Adjust Value

               The first assigned error is the BTA’s failure to properly adjust the true

value of the subject property to reflect the evidence provided by the BOE. We find

that the assigned error lacks merit.

              1.     Standard of Review

               This court’s standard of review is set forth in R.C. 5717.04:

       If upon hearing and consideration of such record and evidence the
       court decides that the decision of the board appealed from is reasonable
       and lawful it shall affirm the same, but if the court decides that such
       decision of the board is unreasonable or unlawful, the court shall
       reverse and vacate the decision or modify it and enter final judgment
       in accordance with such modification.

               ““‘The fair market value of property for tax purposes is a question of

fact, the determination of which is primarily within the province of the taxing

authorities.’”” Orange City School Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision,

8th Dist. Cuyahoga No. 107199, 2019-Ohio-634, ¶ 17, quoting Schutz v. Cuyahoga

Cty. Bd. of Revision, 153 Ohio St.3d 23, 2018-Ohio-1588, 100 N.E.3d 362, ¶ 6,

quoting Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio St.2d 52, 239 N.E.2d 25

(1968), syllabus. ““‘[T]his court will not disturb a decision of the [BTA] with respect

to such valuation unless it affirmatively appears from the record that such decision

is unreasonable or unlawful.’”” Id., quoting Schutz at ¶ 6, quoting Fodor at syllabus.

Thus, this court must “affirm the BTA’s decision if it is ‘reasonable and lawful.’ Id.;

R.C. 5717.04; Satullo v. Wilkins, 111 Ohio St.3d 399, 2006-Ohio-5856, 856 N.E.2d

954, ¶ 14.” Id. at ¶ 18.
              Our review of the legal questions addressed by the BTA is de novo,

but “we defer to the BTA’s factual findings, including determinations of property

value, as long as they are supported by reliable and probative evidence in the

record.” Id., citing Lunn v. Lorain Cty. Bd. of Revision, 149 Ohio St.3d 137, 2016-

Ohio-8075, 73 N.E.3d 486, ¶ 13.

      B.     Analysis

              The BTA’s decision in this case was rendered on August 20, 2019.

BOE cites Orange City School Bd. Of Edn., 8th Dist. Cuyahoga No. 107199, 2019-

Ohio-634, 2019, aff’d, Orange City Schools Bd. Of Edn. v. Cuyahoga Cty. Bd. of

Revision, 160 Ohio St.3d 21, 2020-Ohio-710, 153 N.E.3d 20. Orange was affirmed

on the authority of the Ohio Supreme Court’s decision in Columbus City Schools Bd.

of Edn. v. Franklin Cty. Bd. of Revision, 159 Ohio St.3d 283, 2020-Ohio-353, 150

N.E.3d 877. The BOE argues that the BTA’s valuation decision conflicts with those

decisions as well as the evidence.

              Clearly,

      R.C. 5713.03 requires county auditors to “determine, as nearly as
      practicable, the true value of the fee simple estate, as if
      unencumbered * * *,” of real property. In so doing, if the property “has
      been the subject of an arm’s length sale between a willing seller and a
      willing buyer within a reasonable length of time, * * * the auditor may
      consider the sale price * * * to be the true value for taxation purposes.”
      Id.

Columbus City Schools Bd. of Edn., 159 Ohio St.3d 283, 2020-Ohio-353, 150 N.E.3d

877, ¶ 28.
                  R.C. 5713.03 creates a rebuttable presumption that a property’s

recent sale price in an arm’s-length transaction constitutes the best evidence of the

true monetary value. Id. at ¶ 29, citing Terraza 8, L.L.C. v. Franklin Cty. Bd. of

Revision, 150 Ohio St.3d 527, 2017-Ohio-4415, 83 N.E.3d 916, ¶ 33, citing Conalco,

Inc. v. Monroe Cty. Bd. of Revision, 50 Ohio St.2d 129, 363 N.E.2d 722 (1977),

paragraph one of the syllabus, citing R.C. 5713.01. The court also recognizes “‘a

companion presumption that ‘a submitted sale price has met all the requirements

that characterize true value,’ subject to rebuttal by proof that the sale was not at

arm’s length or not recent.’” Id. at ¶ 29, quoting Terraza 8 at ¶ 32, quoting

Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, 78 Ohio St. 3d

325, 327, 677 N.E.2d 1197 (1997).

                  It is undisputed that the appellant bears the burden of proof when

appealing to the BTA. Shinkle v. Ashtabula Cty. Bd. of Revision, 135 Ohio St.3d 227,

2013-Ohio-397, 985 N.E.2d 1243. This court defers to the BTA’s factual findings

where they are not unlawful or unreasonable. We do not find that is the case upon

our review of the record. The BTA determined that

      this board has not considered the sale of membership interest[s] to be
      a real property sale when the record lacks specific evidence of the
      transaction, which make clear the newly formed entity’s sole purpose
      was to facilitate the transfer of real property only.

Decision, p. 3.

                  To establish that a membership transfer is actually a sale of property,

the BTA relies on “purchase agreements and other contracts of the parties.” Id. at
p. 2. “If those documents make clear no other going concern value or assets were

owned by the newly-formed entity, this Board has been willing to recognize that

transfer as a sale for real property valuation purposes.” Id. at p. 2-3, citing Orange

City School Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision , 2018 Ohio Tax LEXIS

927 (Ohio B.T.A. April 23, 2018).

               The BTA also stated,

      The deeds show the ownership was transferred from Gelb Investments
      L.L.C. and Eliot Gelb Realty L.L.C. to East. However, the record is
      devoid of evidence about whether East owned any assets prior to the
      transfer of the subject property. Neither testimony nor tangible
      evidence was presented on that point. We also note the record lacks
      credible evidence to explain the relationship between Hillcrest, the
      owner of the adjacent property (HEC Properties), and East.

Decision at p. 3.

               The mortgage deed issued by the county is for an amount up to $1.5

million. As the BTA recognized and BOE concedes, there is no conveyance fee

statement, purchase agreement, or other evidence that documents the sale price of

the property. The conveyance fee “statement has been important in other cases

involving the sale price of real estate as we have often justified applying the sale-

price presumption to the amount the property owner reported on the conveyance-

fee statement.” Columbus City School Bd. of Edn., 59 Ohio St.3d 283, 2020-Ohio-

353, 150 N.E.3d 877, ¶ 44.

                We do not find that the BTA’s decision was unlawful or

unreasonable. Fodor, 15 Ohio St.2d 52, 239 N.E.2d 25 (1968), syllabus. BOE’s
arguments do not support a reversal. In re S.M.T., 8th Dist. Cuyahoga No. 97181,

2012-Ohio-1745, ¶ 3.

              The first assigned error lacks merit. In addition, our determination

renders the remaining assigned errors moot. App.R. 12(A)(1)(c).

V.    Conclusion

              Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Ohio

Board of Tax Appeals to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


_______________________________
ANITA LASTER MAYS, JUDGE

MARY J. BOYLE, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR